Citation Nr: 1753262	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO. 09-44 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1963 to January 1966 with service in the Republic of Vietnam.

This matter comes before the board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In February 2013, The Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This matter was most recently before the Board in April 2017 and was remanded for further development. The Board finds that substantial compliance with the prior remand has been accomplished. Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him. See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's bilateral hearing loss disability pre-existed active duty and was not aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service-connected aggravation for bilateral hearing loss have not been met. 38 U.S.C. § 1110, 1131, 1153, 5107 (2012); 38 C.F.R. 3.303, 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In the latter case, 38 U.S.C. § 1153 applies and the burden falls on the Veteran to establish aggravation. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994)). If the claimant demonstrates a worsening of his condition in service, the burden then shifts to the government to rebut the presumption of aggravation by clear and unmistakable evidence. Id. Section 1153 provides: "A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease. 38 C.F.R. § 3.306(a). The Veteran bears the burden of showing that the preexisting condition worsened in service. Wagner, supra. Until the Veteran shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary. Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease. Horn v. Shinseki, 25 Vet. App. 231 (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran contends that his current bilateral hearing disability was caused by exposure to hazardous noise during combat operations in the Republic of Vietnam.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service-connected aggravation for bilateral hearing loss. 

The Veteran's service treatment records (STR) include a January 1963 examination for enlistment report. During the examination the examiner reported that the Veteran had defective hearing. After converting the units in decibels for the audiological examination, to the current International Standards Organization-American National Standards Institute (ISO-ANSI), the pure tone thresholds, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
30
--
5
LEFT
35
25
35
--
30

As a result of the audiological test results, the examiner specifically noted defective hearing on the enlistment medical examination report. Therefore, the Veteran's bilateral hearing loss pre-existed his active service and there is no presumption of soundness. 38 U.S.C. § 1111.

The Veteran had a separation examination in January 1966. The Board takes note that the audiological test results at separation are identical to the Veteran's January 1963 enlistment audiological test results and do not show any hearing threshold shift during service. The Veteran also completed a self-reported medical history form where he answered "no" to the hearing loss question, but he answered "yes" to eye trouble, ear, nose and throat trouble, chronic or frequent colds, severe tooth and gum trouble, hay fever, asthma, chronic cough, boils, foot trouble, and having worn glasses questions. The examiner noted "no current medical complaint" on the Veteran's report of medical history form.

In January 1970, the Veteran was given a quadrennial examination for the Army Reserves. The Veteran completed another self-reported medical history form where he answered "no" to hearing loss, and ear, nose and throat trouble questions. The Veteran answered "yes" to skin diseases, asthma, and wearing glasses questions. The audiological examination, pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
--
0
LEFT
10
10
25
--
20

The examiner documented defective hearing in the left ear at 2000 hertz. The examiner also documented no history of ear difficulty.

The Veteran was afforded a VA examination for hearing loss in January 2010. During the examination, the Veteran reported that he worked as heavy construction equipment mechanic in the Army, and was also exposed to combat noise in Vietnam and is currently experiencing hearing difficulty. The Veteran also reported that he had no noisy hobbies. The audiological examination, pure tone thresholds, in decibels, was as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
25
50
70
70
65
LEFT
30
55
70
65
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear. Pure tone threshold levels averaged 64 in the right ear and 65 in the left ear. The examiner diagnosed the Veteran with normal to severe sensorineural hearing loss in his right ear and mild to severe sensorineural hearing loss in his left ear.

The VA examiner opined that it is less likely than not that the Veteran's hearing loss is related to military noise exposure. The examiner's rationale for the opinion was based on a September 2005 Institute of Medicine report titled "Noise and Military Service." The examiner stated the report authors concluded that based on the current knowledge, noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset of noise induced hearing loss weeks, months years after the exposure event) and that given the Veteran's hearing was within normal limits at the time of his separation exam, his hearing loss was not related to military noise exposure.

In October 2010, the Veteran submitted a private medical treatment record from June 2009 that provided audiological examination results in a graph format. The record also stated in the remarks section that the Veteran had decreased hearing, negative tinnitus, positive history of noise exposure, moderate to severe sensorineural hearing loss with full speech discerning; needs amplification. However, although the report provides word recognition results, there is no indication whether the Maryland CNC word recognition test was used.

In March 2013, the Veteran submitted a private medical opinion from his ear, nose and throat (ENT) physician who opined "It is my professional opinion it is more likely than not that the bilateral hearing loss and tinnitus is due to his noise exposure of his military service in Vietnam." The Board previously determined that opinion was inadequate because it did not discuss the Veteran's preexisting hearing loss disability.  

An August 2013 VA examination has also been determined to be inadequate because the examiner considered the Veteran's report that he did not have noise exposure after service. However, the Board found the Veteran was not credible when he reported no post service noise exposure. VA clinical records include his report of hunting as a hobby (November 26, 2009 VA records' April 2007 private record; June 2012 VA examination report). Additional records reflect a work history in heavy equipment repair. (Private records from 1991, April 2006, July 2004 and May 2007 and the report of a June 2012 VA examination).
 
In the most recent remand, the Board found that the July 2016 VA examination was inadequate because the examiner incorrectly stated that hearing was normal at enlistment and separation and he had no post-service noise exposure.  The Board has specifically pointed out that a hearing defect was noted at enlistment and the Veteran did have post-service noise exposure.  
.  
Pursuant to the Board's April 2017 remand, the Veteran was afforded a VA audiological examination in May 2017. The Veteran reported that in service he was combat engineer, equipment mechanic and forward infantry that exposed him to rockets, mortars, rifles and machine guns with ear protection worn in equipment school only and not in combat in Vietnam. After the military he worked as a mechanic for 20 years and was exposed to engine noise with ear protection worn. The Veteran is now retired and denies having any noisy hobbies. The Veteran states that he has to wear hearing aids on a full-time basis and has to use closed-captioning while using the television. Following examination and testing, the examiner diagnosed sensorineural hearing loss in both ears.

The examiner opined that it is less likely as not that the Veteran's hearing loss is related to military noise exposure. As rationale to support the opinion, the examiner stated that the Veteran had documented pre-existing hearing loss when entering service. The examiner opined that there was no significant threshold shift during service, which was supported by the Veteran's January 1970 audiological examination four years after leaving service. The January 1970 audiological examination revealed normal hearing for both ears, indicating that the pre-existing hearing loss was not permanent. The examiner also cited the September 2005 Institute of Medicine report which concluded that based on understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely. The report also stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.

Additionally, the examiner provided the additional opinion that "it appears less likely than not that the pre-existing hearing loss was aggravated by in service noise exposure." As rationale for this opinion, the examiner stated service medical records revealed pre-existing hearing loss was documented at enlistment with no significant threshold shifts noted during military service. 

Based on a review of the evidence, the Board finds that the Veteran has not shown that his preexisting hearing loss worsened during service, and presumption of aggravation does not attach. 

The Board has considered the plausibility that due to inoperative audiological testing equipment, the Veteran's audiological test results during his separation examination may have been copied from his enlistment examination report. However, even when disregarding the audiological test results at separation, the March 1970 audiological test results is documented proof that the Veteran's hearing improved following his combat noise exposure. 

Furthermore, the Board takes note of the Veteran's statements that he answered "no" to the question whether he had trouble hearing on his Report Of Medical History form at separation because he wanted to get home and out of active service. However the Board finds this reasoning inconsistent and non-persuading. This finding is based on the fact that although the Veteran answered "no" to trouble hearing, on the same self-reporting medical history form he answered "yes" in reference to eye trouble, ear, nose and throat trouble, chronic or frequent colds, severe tooth and gum trouble, hay fever, asthma, chronic cough, boils, foot trouble, and having worn glasses. It is illogical to believe that answering "yes" to the question of whether he had trouble hearing would have significantly delayed the Veteran longer than the ten medical complaint questions he already answered "yes" to. It is noteworthy to add that in the Board's March 2016 remand, the Veteran's credibility was questioned regarding his statements to examiners pertaining to not having any noisy hobbies following service, when the records show that the Veteran had a hobby of hunting ducks, which involves gunfire.

Even if the presumption of aggravation were to attach, the Board finds there is clear and unmistakable evidence that the presumption would be rebutted. The May 2017 VA opinion that there was no in-service aggravation included reference to the September 2005 IOM report that a prolonged delay in the onset of noise-induced hearing loss was unlikely. Additionally, the May 2017 examiner referenced the Veteran's January 1970 quadrennial examination that showed the Veteran's hearing had improved indicating that the pre-existing hearing loss was not permanent. The September 2005 report is on point regarding the facts of this case. The Veteran contends that his hearing worsened after exposure to combat noise. The Veteran specifically references experiencing a loss of hearing after a mortar attack. However, the Veteran's hearing loss following service, to include the mortar attack, improved after service which was documented by the Veteran's 1970 examination. 

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the question of aggravation here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service-connected aggravation for bilateral hearing loss. 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.

ORDER

Entitlement to service-connected aggravation for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


